Exhibit 10.3

March 20, 2014

The Greenbrier Companies, Inc.

One Centerpointe Drive, Suite 200

Lake Oswego, OR 97035

 

Re: Third Amendment to Second Amended and Restated Credit Agreement, dated as of
June 30, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among The Greenbrier Companies,
Inc., an Oregon corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.

Ladies and Gentlemen:

Reference is made to the Credit Agreement. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned thereto in the Credit
Agreement.

The parties hereto agree that:

(i) Clause (d) appearing in the definition of “Excluded Property” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

(d) Lease-Related Assets that are subject to Liens securing Term Debt permitted
under Section 7.03(d) and to the extent that the terms of such Term Debt
prohibit the granting of any Lien on such assets to secure the Obligations;
provided that such assets shall not constitute Excluded Property at any time
when such Lien is not in effect,

(ii) The following definitions in Section 1.01 of the Credit Agreement are
hereby amended to read as follows:

“Eurocurrency Rate” means,

(a) for any Interest Period with respect to a Eurocurrency Rate Loan: (i) in the
case of Eurocurrency Rate Loan denominated in a LIBOR Quoted Currency, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which comparable or successor rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for deposits in the relevant currency
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period; (ii) in the case of Eurocurrency Rate Loan denominated
in Canadian Dollars, the rate per annum equal to the Canadian Dealer Offered
Rate (“CDOR”), or a comparable or successor rate, which comparable or successor
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “CDOR Rate”) at or about 10:00a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period; (iii) in the case of Eurocurrency Rate Loan denominated in Mexican
Pesos, the rate per annum equal to the Interbanking Equilibrium Interest Rate
(“TIIE”), or a comparable or successor rate, which comparable or successor rate
is approved by the Administrative Agent, as

 

1



--------------------------------------------------------------------------------

published by Banco de Mexico in the Federation’s Official Gazette (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 2:00 p.m. (Mexico City,
Mexico time) on the Rate Determination Date with a term equivalent to such
Interest Period; and (iv) in the case of any other Eurocurrency Rate Loan
denominated in a Non-LIBOR Quoted Currency (other than those specified above),
the rate designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.05; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR at approximately 11:00 a.m. London time
two Business Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date that is seven
(7) days, one, two, three or six months thereafter (or in the case of a
Eurocurrency Rate Loan denominated in Mexican Pesos, twenty-eight or ninety-one
days thereafter) in each case, subject to availability for the applicable
interest rate, as selected by the Borrower in its Committed Loan Notice or such
other period that is twelve months or less requested by the Borrower any and
consented to by all the Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Loan Documents” means (a) this Agreement, (b) each Note, (c) each Issuer
Document, (d) the Fee Letter, (e) the Subsidiary Guaranty, (f) the Security
Agreement, (g) the Pledge Agreement, (h) any Intercreditor Agreement and
(i) each other security agreement, pledge, deed of trust, mortgage or other
document purporting to create a Lien on the Collateral.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including (i) interest
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the

 

2



--------------------------------------------------------------------------------

debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding and (ii) all costs and expenses in connection
with the enforcement or collection of the obligations that are reimbursable by
any Loan Party under the terms of any Loan Document. The foregoing shall also
include (a) all obligations under any Swap Contract between any Loan Party and
any Lender or Affiliate of a Lender that is permitted to be incurred pursuant to
Section 7.03(c) (other than any Swap Contract that is subject to a Lien
permitted by Section 7.01(i)); provided, however, that the “Obligations” of a
Loan Party shall exclude any Excluded Swap Obligations with respect to such Loan
Party and (b) all obligations under any Treasury Management Agreement between
any Loan Party and any Lender or Affiliate of a Lender.

(iii) The following new definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order to read as follows:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 28 of the
Security Agreement and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the Guarantee of such Loan Party,
or grant by such Loan Party of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply to
only the portion of such Swap Obligation that is attributable to Swap Contracts
for which such Guarantee or security interest is or becomes illegal.

“Intercreditor Agreement” means (a) that certain Intercreditor Agreement, to be
dated on or about March 20, 2013, among the Administrative Agent and the
administrative agent under that certain $200,000,000 Term Debt agreement among
Greenbrier Leasing Company LLC, the lenders party thereto and Bank of America,
as administrative agent, and (b) any other intercreditor agreement contemplated
by Section 6.14(e).

“Lease-Related Assets” means (1) locomotives, rail cars, rolling stock, marine
barges and other surface transportation equipment (and any accessions and
attachments thereto) that are leased, or are held for lease, by a Loan Party to
third Persons, (2) the accounts, chattel paper, documents, instruments, general
intangibles (but excluding intellectual property) and commercial tort claims
arising from or relating to the lease, sale, exchange or other disposition of
the foregoing locomotives, rail cars, rolling stock, marine barges and other
surface transportation equipment or evidencing rights in any of the assets
described in clauses (1), (2), (3) and/or (4) of this definition, (3) the books
and records relating or pertaining to or evidencing the foregoing and (4) the
proceeds and products of the foregoing assets described in clauses (1),
(2) and/or (3) above.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means Dollars, Euros, Sterling and any other Alternative
Currency for which there is a published LIBOR rate with respect thereto, in each
case as long as there is a published LIBOR rate with respect thereto.

 

3



--------------------------------------------------------------------------------

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

(iv) A new Section 6.14(e) is hereby added to the Credit Agreement to read as
follows:

(e) Not permit any railcars owned by any Loan Party that are not pledged as
Collateral and are subject to the same lease as any railcars that are pledged as
Collateral to be subject to any Lien permitted under Section 7.01(i) unless the
secured parties in respect of such Lien (or their representative or agent) have
executed and delivered an intercreditor agreement with the Administrative Agent
(which shall be in form and substance substantially similar to the Intercreditor
Agreement described in clause (a) of the definition thereof or otherwise
reasonably satisfactory to the Administrative Agent).

(v) Section 7.01(i) of the Credit Agreement is hereby amended to read as
follows:

(i) Liens on Lease-Related Assets securing Term Debt permitted under
Section 7.03(d) (and, if applicable, any obligations in respect of Swap
Contracts permitted under the terms of the documentation governing any such Term
Debt to be secured by the applicable Lease-Related Assets securing such Term
Debt); provided that (i) such Liens do not at any time encumber any other
property and (ii) the applicable Lease-Related Assets pledged to secure such
Term Debt are not included in the Borrowing Base calculation set forth in the
most recently delivered Borrowing Base Certificate;

(vi) Section 7.03(d) of the Credit Agreement is hereby amended to read as
follows:

(d) private offerings of debt securities or long-term Indebtedness to
institutional investors or financial institutions by the Loan Parties or other
Domestic Subsidiaries which Indebtedness (i) is secured by Liens permitted by
Section 7.01(i) and (ii) in the case of any such Indebtedness not in existence
on the Closing Date, if in a principal amount in excess of $30,000,000, contains
terms and conditions reasonably acceptable to the Administrative Agent (any such
Indebtedness, “Term Debt”); provided; however, that the aggregate amount of all
such Term Debt at any one time outstanding pursuant to this subsection (d) shall
not exceed $200,000,000;

 

4



--------------------------------------------------------------------------------

(vii) The following definition is hereby added to Section 1(b) of the Security
Agreement in the appropriate alphabetical order to read as follows:

“Common Collateral” has the meaning assigned to such term in the applicable
Intercreditor Agreement.

(viii) The phrase “, or being used by railroads on an hourly and/or mileage
basis” is hereby added immediately following the phrase “on lease to a customer”
in each of Sections 4(b), 4(g), 5(b) and 5(e) of the Security Agreement.

(ix) The phrase “(as updated from time to time by any Debtor upon written notice
to the Administrative Agent and without the need for consent by the
Administrative Agent or the Lenders)” is hereby added immediately following the
phrase “identified on Schedule 2” in Section 5(b) of the Security Agreement.

(x) Section 24 of the Security Agreement is hereby amended and restated in its
entirety to read as follows:

24. Termination. This Agreement and the Security Interest shall terminate when
all of the Obligations (as defined in the Credit Agreement) shall have been paid
in full (other than contingent indemnification obligations) in accordance with
the terms of the Credit Agreement, the Aggregate Commitments have been
terminated and all Letters of Credit that remain outstanding have been Cash
Collateralized or with respect to which other arrangements satisfactory to the
L/C Issuer have been made; provided, however, that the obligations of the
Debtors under Section 15 shall survive such termination. In addition, (y) in the
event that any time after the date hereof any Debtor ceases to be a Subsidiary
of the Borrower as a result of a transaction permitted by the Credit Agreement,
then such Debtor shall automatically be fully and finally released from its
obligations hereunder and (z) the Security Interest herein shall be deemed to be
released automatically as to any Collateral upon the sale, transfer or other
disposition of all of such Debtor’s ownership in such Collateral to a Person
that is not a Debtor pursuant to a Disposition permitted by the Credit Agreement
or any other Loan Document (it being understood and agreed, for the avoidance of
doubt, that (A) sales of railcars in the ordinary course of business are
transactions expressly permitted under the Loan Documents and that the
Administrative Agent’s Security Interest and Liens in any railcars (but not the
Proceeds thereof) shall be automatically released in connection with any such
sale of any railcars in the ordinary course of business, and (B) upon the sale
of a lease of railcars and all railcars that are Collateral that are subject to
such lease pursuant to a Disposition permitted by the Credit Agreement or any
other Loan Document, the Administrative Agent’s Security Interest and Liens in
such railcars and such lease (but not the Proceeds thereof) shall be
automatically released), and in each instance, the Administrative Agent shall
promptly upon written request from the Borrower take all necessary action to
document the full and final release of such Debtor or Collateral, as applicable,
under this Agreement. The Administrative Agent agrees to release its Lien on any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by the Borrower of all of the Obligations or
(ii) constituting property that is sold or disposed of in a transaction
permitted by the Credit Agreement or any other Loan Document if a release is
required or desirable in connection therewith and if the Borrower certifies to
the Administrative Agent that such sale or disposition is so permitted.

(xi) A new Section 28 is hereby added to the Security Agreement to read as
follows:

28. Keepwell. Each Debtor that is a Qualified ECP Guarantor at the time any
Guarantee of the Obligations by any Debtor that is not then an “eligible
contract participant”

 

5



--------------------------------------------------------------------------------

under the Commodity Exchange Act (a “Specified Loan Party”) or the grant of a
security interest under the Loan Documents by any such Specified Loan Party, in
either case, becomes effective with respect to any Swap Obligation, hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Loan Party with respect to
such Swap Obligation as may be needed by such Specified Loan Party from time to
time to honor all of its obligations under the Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under such Guarantee voidable under
applicable Debtor Relief Laws, and not for any greater amount). The obligations
and undertakings of each Qualified ECP Guarantor under this Section 28 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full. Each Debtor intends this Section 28 to constitute,
and this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Specified Loan Party for all purposes of the
Commodity Exchange Act.

(xii) A new Section 29 is hereby added to the Security Agreement to read as
follows:

29. Intercreditor Agreements. This Agreement (and the Security Interest in the
Common Collateral granted hereunder) is subject to any Intercreditor Agreement
from time to time in effect. In the event of any conflict between the terms of
this Agreement and the any Intercreditor Agreement with respect to any Common
Collateral, the terms of such Intercreditor Agreement shall control. So long as
any Person is acting as bailee and as agent for perfection on behalf of the
Administrative Agent pursuant to the terms of any Intercreditor Agreement, any
obligation of any Debtor in this Agreement that requires delivery of Common
Collateral to, or the possession or control of Common Collateral with, the
Administrative Agent shall be deemed complied with and satisfied if such
delivery of Collateral is made to, or such possession or control of Common
Collateral is with, such Person on same terms this Agreement would have
otherwise required rendering of performance to the Administrative Agent.

Anything in any Loan Document to the contrary notwithstanding, any reference
made to a first priority perfected Lien or security interest in any Loan
Document (excluding any Intercreditor Agreement) shall be deemed to include any
Collateral that is subject to security interests in favor of both the holders of
the Obligations and the holders of the Term Debt and, pursuant to an
Intercreditor Agreement, such creditors have agreed that their respective
security interests in such common Collateral shall have equal priority.

The Lenders hereby authorize the Administrative Agent to execute, deliver and
perform its obligations under the Intercreditor Agreement attached hereto as
Exhibit A.

This letter agreement is a Loan Document. All references in the Credit Agreement
and the other Loan Documents to the “Credit Agreement” shall be deemed to refer
to the Credit Agreement as amended hereby.

Except as modified hereby, all of the terms and provisions of the Credit
Agreement and the other Loan Documents shall remain in full force and effect.

This letter agreement shall become effective upon the execution hereof by the
Loan Parties, the Required Lenders and the Administrative Agent.

This letter agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery of executed counterparts of this Agreement by
telecopy or pdf shall be effective as an original.

 

6



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank.]

 

7



--------------------------------------------------------------------------------

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.

 

Sincerely, BANK OF AMERICA, N.A., as Administrative Agent By  

/s/ Joan Mok

Name:  

Joan Mok

Title:  

Vice President

 

Third Amendment

The Greenbrier Companies, Inc.



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

 

BORROWER:     THE GREENBRIER COMPANIES, INC.,     an Oregon corporation     By:
 

/s/ Lorie L. Leeson

    Name  

Lorie L. Leeson

    Title:  

Senior Vice President

 

SUBSIDIARY     GUARANTORS:     GUNDERSON LLC,     an Oregon limited liability
company     By:  

/s/ Lorie L. Leeson

    Name:  

Lorie L. Leeson

    Title:  

Senior Vice President

 

    GREENBRIER LEASING COMPANY, LLC,     an Oregon limited liability company    
By:  

/s/ Larry D. Stanley

    Name:  

Larry D. Stanley

    Title:  

Senior Vice President

 

    GREENBRIER RAILCAR LLC,     an Oregon limited liability company     By:  

/s/ Lorie L. Leeson

    Name:  

Lorie L. Leeson

    Title:  

Senior Vice President

 

    GUNDERSON RAIL SERVICES LLC,     an Oregon limited liability company     By:
 

/s/ Lorie L. Leeson

    Name:  

Lorie L. Leeson

    Title:  

Senior Vice President

 

    GUNDERSON MARINE LLC,     an Oregon limited liability company     By:  

/s/ Lorie L. Leeson

    Name:  

Lorie L. Leeson

    Title:  

Senior Vice President

 

Third Amendment

The Greenbrier Companies, Inc.



--------------------------------------------------------------------------------

 

    GREENBRIER-CONCARRIL, LLC,    

a Delaware limited liability company

    By:  

/s/ Lorie L. Leeson

    Name:  

Lorie L. Leeson

    Title:  

Senior Vice President

 

    GREENBRIER LEASING LIMITED PARTNER, LLC,    

a Delaware limited liability company

   

By: Greenbrier Leasing Company LLC

   

Its: Sole Member

    By:  

/s/ Lorie L. Leeson

    Name:  

Lorie L. Leeson

    Title:  

Senior Vice President

 

    GREENBRIER MANAGEMENT SERVICES, LLC,    

a Delaware limited liability company

   

By: Greenbrier Leasing Company LLC

   

Its: Sole Member

    By:  

/s/ Lorie L. Leeson

    Name:  

Lorie L. Leeson

    Title:  

Senior Vice President

 

    BRANDON RAILROAD LLC,    

an Oregon limited liability company

    By:  

/s/ Lorie L. Leeson

    Name:  

Lorie L. Leeson

    Title:  

Senior Vice President

 

    MERIDIAN RAIL HOLDINGS CORP.,    

an Oregon corporation

    By:  

/s/ Lorie L. Leeson

    Name:  

Lorie L. Leeson

    Title:  

Senior Vice President

 

    MERIDIAN RAIL ACQUISITION CORP.,    

an Oregon corporation

    By:  

/s/ Lorie L. Leeson

    Name:  

Lorie L. Leeson

    Title:  

Senior Vice President

 

Third Amendment

The Greenbrier Companies, Inc.



--------------------------------------------------------------------------------

    MERIDIAN RAIL MEXICO CITY CORP.    

an Oregon corporation

    By:  

/s/ Lorie L. Leeson

    Name:  

Lorie L. Leeson

    Title:  

Senior Vice President

 

    GREENBRIER LEASING, L.P.,     a Delaware limited partnership     By:
Greenbrier Management Services, LLC    

Its: General Partner

   

By: Greenbrier Leasing Company LLC

   

Its: Sole Member

    By:  

/s/ Lorie L. Leeson

    Name:  

Lorie L. Leeson

    Title:  

Senior Vice President

 

    GUNDERSON SPECIALTY PRODUCTS, LLC,    

a Delaware limited liability company

   

By: Gunderson LLC

   

Sole Member

    By:  

/s/ Lorie L. Leeson

    Name:  

Lorie L. Leeson

    Title:  

Senior Vice President

 

    GREENBRIER RAILCAR LEASING, INC.    

a Washington corporation

    By:  

/s/ Lorie L. Leeson

    Name:  

Lorie L. Leeson

    Title:  

Senior Vice President

 

    AUTOSTACK COMPANY LLC,    

an Oregon corporation

    By:  

/s/ Lorie L. Leeson

    Name:  

Lorie L. Leeson

    Title:  

Senior Vice President

 

Third Amendment

The Greenbrier Companies, Inc.



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

 

LENDERS:     BANK OF AMERICA, N.A., as a Lender and as L/C     Issuer and Swing
Line Lender     By  

/s/ Chris Swindell

    Name:  

Chris Swindell

    Title:  

SVP

 

    UNION BANK, N.A., as a Lender     By  

/s/ Stephen Sloan

    Name:  

Stephen Sloan

    Title:  

VP

 

    FIFTH THIRD BANK, as a Lender     By  

/s/ Mark G. Gerlach

    Name:  

Mark G. Gerlach

    Title:  

Vice President

 

    UMPQUA BANK, as a Lender     By  

/s/ Jeffrey Seiler

    Name:  

Jeffrey Seiler

    Title:  

Vice President

 

    GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender     By  

/s/ Ashwin Ramakrishna

    Name:  

Ashwin Ramakrishna

    Title:  

Authorized Signatory

 

    BANK OF THE WEST, as a Lender     By  

/s/ Brett German

    Name:  

Brett German

    Title:  

Vice President

 

    CRÉDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH, as a Lender     By  

/s/ Adrienne Molloy

    Name:  

Adrienne Molloy

    Title:  

Vice President

    By  

/s/ Andrew McKuin

    Name:  

Andrew McKuin

    Title:  

Vice President

 

Third Amendment

The Greenbrier Companies, Inc.



--------------------------------------------------------------------------------

    COLUMBIA BANK, as a Lender     By  

/s/ Kevin N. Meabon

    Name:  

Kevin N. Meabon

    Title:  

Senior Vice President

 

    THE PRIVATEBANK, as a Lender     By  

/s/ Zach Leonard

    Name:  

Zach Leonard

    Title:  

Associate Managing Director

 

    WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender     By  

/s/ Dawn Mace Moore

    Name:  

Dawn Mace Moore

    Title:  

SVP

 

Third Amendment

The Greenbrier Companies, Inc.